DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

				Claim Status
Claims 17, 19-29, 35, 87, are pending and are examined, claims 1-6, 8, 10, 12, 14 are withdrawn and are not examined, and claims 7, 9, 11, 13, 15, 16, 18, 25-28, 30-34, and 36-86 are cancelled.

Response to Declaration
The declaration under 37 CFR 1.132 filed 3/9/21 is insufficient to overcome the 103 rejection of claims 17, 19-24, 29, 35, and 87 based upon Singh, in view of Korotcenkov as set forth in the last Office action because:  

In response, Examiner notes that an atom can be an ion. While Applicant may be indicating that there is pure copper residing therein or alternatively, copper with a 0 oxidation state (atom can be neutral), the claim currently positively recites atom and atom by definition can include atoms in different oxidation states (atom can have a charge). 
 
Second, on page 2 of the affidavit (point #5), Applicant argues that “the electron backscatter diffraction (EDS) pattern of copper-indium oxide (Cu-In2O3) shown in Fig. 3D of the present application indicates that the copper-based dopants in the claimed indium oxide nanowires are copper atoms, not copper oxide.” 
In response, Examiner notes the EDS does not distinguish between copper with a 0 oxidation state and copper with a different oxidation state. Therefore, another tool would be needed to show that copper with a 0 oxidation state is what resides on the nanowire. 

Third, on page 2 of the affidavit (point #6), Applicant teaches given that copper metal has an electrical conductivity higher than that of copper oxide, the gas sensor made from the presently claimed indium oxide nanowire can be operated at lower current and therefore has lower power consumption compared to the gas sensors disclosed in the cited references.”


Fourth, on page 3 of the affidavit (point #7), Applicant discusses “the claimed indium tin oxide nanowire and gas sensor have superior properties that were unexpected in light of the cited references and in light of what was known in the art at the time the application was filed.” 
In response, Examiner notes Applicant may expand on the unexpected results by submitting comparative and numerical data showing the specific parameters that are superior for the indium oxide wire. Examiner is also unsure what Applicant refers to by “indium tin oxide” as “tin” does not appear in any of the pending claims. 
 
				Reference Citation
An additional reference was found when updating search of non-patent literature. See PTO-892. Examiner notes the prior art of Ye teaches copper-doped indium oxide thin films. Ye teaches in 2. Experiments. A circular metallic indium (In) disk (99.999%) was used as the target. A sector of copper (Cu, 99.999%) plate with the same radius as the In target and a central angle of 5° was placed on the In target as the copper source when depositing In2O3:Cu. The thicknesses of s1, s2 and s3 were found to be 150, 106 and 115 nm respectively and those of d1, d2 and d3 208, 318 and 154 nm. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-24, 29, 35, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (“Room temperature CO gas sensing using Zn-doped In2O3 single nanowire field effect transistors; prior art of record), in view of Korotcenkov (“Gas-sensing characteristics of one-electrode gas sensors based on doped In2O3 ceramics”; prior art of record)

Regarding Claim 17, Singh teaches an indium oxide nanowire with zinc-based dopants (single Zn-doped In2O3 nanowires in the Abstract).

Korotcenkov teaches in the related art of In2O3-based one-electrode gas sensors in the Abstract. Structural and gas-sensing properties of In2O3-based one-electrode gas sensors have been analyzed by their dependence on the doping by oxides of I–VIII group elements. It was found that addition of Cu, Ga, and Zn results in increase of the gas response to CO and H2. The essential improvement of the selectivity to H2 and CH4 in the environments that contain combustion gases can be reached by modification of In2O3 by Cu, P, and Mn. Undoped In2O3 exhibit poor selectivity to CO, H2, and CH4 in the presence of other gases (See Section I. Introduction). Aiming at improving the selectivity and sensitivity of the one-electrode semiconductor sensors, the In2O3 ceramics was modified by loading with different dopants, including oxides of I–VII group elements and transient metals. It is seen that doping strongly affects the electro-physical properties of In2O3 ceramics (See Results and discussion Section 3.2). The simple estimations suggest that with respect to the n-type In2O3, the dopants, like P and Bi must exhibit donor-like properties; B, Al, Ga, Fe, Cr are isovalence impurities, and Zn, Cu, Ni, Co, and Mn are acceptor-like ones. See Section 2. The sol–gel technology was employed for preparation of In2O3-based ceramics. The concentration of doping impurity varied between 1 and 10 wt.%. Such elements as Cu, Zn, B, Al, Ga, P, Bi, Cr, Mn, Fe, Co, and Ni were used as doping impurities. See Section 3.2. As is known, some of the dopants form oxides with clearly shown dielectric properties (Al2O3), while the other ones form p-type semiconductor oxides (Cu2O, NiO, MnO, CoO, Cr2O3, Bi2O3) [12] that may be accompanied by formation of local p–n junctions in In2O3 matrix. It was 2O3 resistance. As is known, some of the dopants form oxides with clearly shown dielectric properties (Al2O3), while the other ones form p-type semiconductor oxides (Cu2O, NiO, MnO, CoO, Cr2O3, Bi2O3) [12] that may be accompanied by formation of local p–n junctions in In2O3 matrix.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted copper-based dopants, wherein the copper-based dopants are copper atom dopants, as taught by Korotcenkov, with the zinc dopants in the zinc-doped In2O3 nanowire, as taught by Singh, in order to allow for an increase of the gas response to CO and H2, as taught by Korotcenkov, in the Abstract.	
Regarding the teaching of zinc and copper, In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (See MPEP 2144.06 II Substituting Equivalents Known for the Same Purpose.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted copper-based dopants, as taught by Korotcenkov, to the zinc-doped In2O3 nanowire, as taught by Singh because Korotcenkov teaches that Zinc and copper-based dopants exhibit similar properties as acceptor-like dopants (See Korotcenkov above).

Claim 18, modified Singh teaches the copper-based dopants are copper dopant atoms (Korotcenkov teaches such elements as Cu were used as doping impurities. See Section 2. Experimental details and gas sensor characterization).

Regarding Claim 19, Singh teaches a diameter of the indium oxide nanowire is between 50 nm and 300 nm (As shown in the FESEM images, the as-grown nanowires have a diameter of 50–300 nm. See Section 3. Results and discussion)

Regarding Claim 20, Singh teaches a length of the indium oxide nanowire is between 0.5 µm and 10 µm (a length of 10–30 μm with circular cross-section. See Section 3. Results and discussion).

Regarding Claim 21, Singh teaches a gas sensor (Semiconductor oxides such as In2O3, ZnO, SnO2, etc. are well explored for pollutant gases sensor. See section I. Introduction) comprising: 
at least one indium oxide nanowire with copper-based dopants residing therein (single Zn-doped In2O3 nanowires); and 
at least one electrode electrically coupled to the at least one indium oxide nanowire (After drying, locations of nanowires on the pads (electrodes) were identified for fabricating nanowire-based field effect transistor (FET) structures. See Section 2. Experimental work). 
Singh is silent in regard to wherein the copper-based dopants are copper atom dopants residing therein.
2O3-based one-electrode gas sensors in the Abstract. Structural and gas-sensing properties of In2O3-based one-electrode gas sensors have been analyzed by their dependence on the doping by oxides of I–VIII group elements. It was found that addition of Cu, Ga, and Zn results in increase of the gas response to CO and H2. The essential improvement of the selectivity to H2 and CH4 in the environments that contain combustion gases can be reached by modification of In2O3 by Cu, P, and Mn. Undoped In2O3 exhibit poor selectivity to CO, H2, and CH4 in the presence of other gases (See Section I. Introduction). Aiming at improving the selectivity and sensitivity of the one-electrode semiconductor sensors, the In2O3 ceramics was modified by loading with different dopants, including oxides of I–VII group elements and transient metals. It is seen that doping strongly affects the electro-physical properties of In2O3 ceramics (See Results and discussion Section 3.2). The simple estimations suggest that with respect to the n-type In2O3, the dopants, like P and Bi must exhibit donor-like properties; B, Al, Ga, Fe, Cr are isovalence impurities, and Zn, Cu, Ni, Co, and Mn are acceptor-like ones. See Section 2. The sol–gel technology was employed for preparation of In2O3-based ceramics. The concentration of doping impurity varied between 1 and 10 wt.%. Such elements as Cu, Zn, B, Al, Ga, P, Bi, Cr, Mn, Fe, Co, and Ni were used as doping impurities. See Section 3.2. As is known, some of the dopants form oxides with clearly shown dielectric properties (Al2O3), while the other ones form p-type semiconductor oxides (Cu2O, NiO, MnO, CoO, Cr2O3, Bi2O3) [12] that may be accompanied by formation of local p–n junctions in In2O3 matrix. It was found that both isovalence impurity B, and acceptor-like impurity Cu led to decrease of In2O3 resistance. As is known, some of the dopants form oxides with clearly shown 2O3), while the other ones form p-type semiconductor oxides (Cu2O, NiO, MnO, CoO, Cr2O3, Bi2O3) [12] that may be accompanied by formation of local p–n junctions in In2O3 matrix.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the copper-based dopants which are copper atom dopants, as taught by Korotcenkov, for the zinc dopants in the zinc-doped In2O3 nanowire, as taught by Singh, in order to allow for an increase of the gas response to CO and H2, as taught by Korotcenkov, in the Abstract.	
Regarding the teaching of zinc and copper, In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (See MPEP 2144.06 II Substituting Equivalents Known for the Same Purpose.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted copper-based dopants, as taught by Korotcenkov, to the zinc-doped In2O3 nanowire, as taught by Singh because Korotcenkov teaches that Zinc and copper-based dopants exhibit similar properties as acceptor-like dopants (See Korotcenkov above).

Regarding Claim 22, Singh teaches comprising a substrate, wherein the at least one indium oxide nanowire is arranged on the substrate (Isopropyl alcohol (IPA) solution containing Zn–In2O3 nanowires was prepared and drop-casted onto the Si substrate. See Section 2. Experimental work.)

Regarding Claim 23, Singh teaches the gas sensor comprises a single indium oxide nanowire (Fig. 2. (a) Schematic diagram of single nanowire FET) 
Singh is silent in regard to comprising the copper- based dopants residing therein.
Korotcenkov teaches in the related art of In2O3-based one-electrode gas sensors in the Abstract. Structural and gas-sensing properties of In2O3-based one-electrode gas sensors have been analyzed by their dependence on the doping by oxides of I–VIII group elements. It was found that addition of Cu, Ga, and Zn results in increase of the gas response to CO and H2. The essential improvement of the selectivity to H2 and CH4 in the environments that contain combustion gases can be reached by modification of In2O3 by Cu, P, and Mn. Undoped In2O3 exhibit poor selectivity to CO, H2, and CH4 in the presence of other gases (See Section I. Introduction). Aiming at improving the selectivity and sensitivity of the one-electrode semiconductor sensors, the In2O3 ceramics was modified by loading with different dopants, including oxides of I–VII group elements and transient metals. It is seen that doping strongly affects the electro-physical properties of In2O3 ceramics (See Results and discussion Section 3.2). The simple estimations suggest that with respect to the n-type In2O3, the dopants, like P and Bi must exhibit donor-like properties; B, Al, Ga, Fe, Cr are isovalence impurities, and Zn, Cu, Ni, Co, and Mn are acceptor-like ones.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted copper-based dopants, as taught by Korotcenkov, to the zinc-doped In2O3 nanowire, as taught by Singh, in 2, as taught by Korotcenkov, in the Abstract.	
Regarding the teaching of zinc and copper, In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (See MPEP 2144.06 II Substituting Equivalents Known for the Same Purpose.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted copper-based dopants, as taught by Korotcenkov, to the zinc-doped In2O3 nanowire, as taught by Singh because Korotcenkov teaches that Zinc and copper-based dopants exhibit similar properties as acceptor-like dopants (See Korotcenkov above).

Regarding Claim 24, Singh teaches the gas sensor comprises a plurality of indium oxide nanowires with zinc-based dopants (Isopropyl alcohol (IPA) solution containing Zn–In2O3 nanowires was prepared and drop-casted onto the Si substrate. After drying, locations of nanowires on the pads (electrodes) were identified for fabricating nanowire-based field effect transistor (FET) structures. See Section 2. Experimental work)
Singh is silent in regard to each indium oxide nanowire of the plurality of indium oxide nanowires comprising the copper-based dopants.
Korotcenkov teaches in the related art of In2O3-based one-electrode gas sensors in the Abstract. Structural and gas-sensing properties of In2O3-based one-electrode gas 2. The essential improvement of the selectivity to H2 and CH4 in the environments that contain combustion gases can be reached by modification of In2O3 by Cu, P, and Mn. Undoped In2O3 exhibit poor selectivity to CO, H2, and CH4 in the presence of other gases (See Section I. Introduction). Aiming at improving the selectivity and sensitivity of the one-electrode semiconductor sensors, the In2O3 ceramics was modified by loading with different dopants, including oxides of I–VII group elements and transient metals. It is seen that doping strongly affects the electro-physical properties of In2O3 ceramics (See Results and discussion Section 3.2). The simple estimations suggest that with respect to the n-type In2O3, the dopants, like P and Bi must exhibit donor-like properties; B, Al, Ga, Fe, Cr are isovalence impurities, and Zn, Cu, Ni, Co, and Mn are acceptor-like ones.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted copper-based dopants, as taught by Korotcenkov, to the zinc-doped In2O3 nanowire, as taught by Singh, in order to allow for an increase of the gas response to CO and H2, as taught by Korotcenkov, in the Abstract.	
Regarding the teaching of zinc and copper, In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (See MPEP 2144.06 II Substituting Equivalents Known for the Same 2O3 nanowire, as taught by Singh because Korotcenkov teaches that Zinc and copper-based dopants exhibit similar properties as acceptor-like dopants (See Korotcenkov above).

Regarding Claim 29, Singh teaches the at least one electrode comprises a metal (Fig. 2. (a) Schematic diagram of single nanowire FET, with Cr (10 nm)\Au (50 nm) serving as electrodes). 

Regarding Claim 35, Singh teaches the gas sensor is a card-sized gas sensor (There are various kind of nanostructures that have been used as sensors, including nanoparticles, nanowires, nanotubes, nanobelts, nanosheets, and nanocubes. Single one-dimensional (1D) nanostructure based devices have attracted much attention due to their great miniaturization potential and large surface to volume ratio at nanoscale level which allows quick diffusion of gas molecules. See Section I. Introduction. The gas sensor, as taught by Singh, is capable of being a card-sized gas sensor.)

Regarding Claim 87, modified Singh teaches the gas sensor as claimed in claim 21. 
Singh teaches a gas sensor (Semiconductor oxides such as In2O3, ZnO, SnO2, etc. are well explored for pollutant gases sensor. See section I. Introduction) comprising: 
2O3 NW bridging between two electrodes with a channel length of 18 μm. Electrodes are spaced apart see Fig. 2 where nanowire is between the 2 electrodes.). 
Singh is silent in regard to comprising copper-based dopants.
Korotcenkov teaches in the related art of In2O3-based one-electrode gas sensors in the Abstract. Structural and gas-sensing properties of In2O3-based one-electrode gas sensors have been analyzed by their dependence on the doping by oxides of I–VIII group elements. It was found that addition of Cu, Ga, and Zn results in increase of the gas response to CO and H2. The essential improvement of the selectivity to H2 and CH4 in the environments that contain combustion gases can be reached by modification of In2O3 by Cu, P, and Mn. Undoped In2O3 exhibit poor selectivity to CO, H2, and CH4 in the presence of other gases (See Section I. Introduction). Aiming at improving the selectivity and sensitivity of the one-electrode semiconductor sensors, the In2O3 ceramics was modified by loading with different dopants, including oxides of I–VII group elements and transient metals. It is seen that doping strongly affects the electro-physical properties of In2O3 ceramics (See Results and discussion Section 3.2). The simple estimations suggest that with respect to the n-type In2O3, the dopants, like P and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted copper-based dopants, as taught by Korotcenkov, to the zinc-doped In2O3 nanowire, as taught by Singh, in order to allow for an increase of the gas response to CO and H2, as taught by Korotcenkov, in the Abstract.	
Regarding the teaching of zinc and copper, In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (See MPEP 2144.06 II Substituting Equivalents Known for the Same Purpose.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted copper-based dopants, as taught by Korotcenkov, to the zinc-doped In2O3 nanowire, as taught by Singh because Korotcenkov teaches that Zinc and copper-based dopants exhibit similar properties as acceptor-like dopants (See Korotcenkov above).

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. 


In response, Examiner notes copper atoms may include copper with a 0 oxidation state and copper ions (copper with different non-zero oxidation states). There is no evidence in the claims or in Applicant’s specification that it is pure copper on the final product of the indium oxide nanowire. Therefore, the rejection is maintained.

Second, Applicant argues on page 7 that the claimed nanowire having copper atoms residing therein confers unexpected high device performance. 
In response, Examiner notes that Applicant’s argument is directed to intended use of the device and does not limit the claim interpretation. What does “unexpected high device performance” mean? What parameter is unexpected? Is there comparative and numerical data that Applicant can provide to explain the unexpected results?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 21267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798